         Case 6:20-mj-00010-JDP Document 9 Filed 11/02/20 Page 1 of 3


 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     JARED BREMER
 6
                                    UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                 CASE NO. 6:20-mj-00010
                                         )
11                     Plaintiff,        )                 STIPULATION TO CONTINUE JARED
                                         )                 BREMER’S STATUS CONFERENCE TO
12                                       )                 JANUARY 12, 2021;
     vs.                                 )                 ORDER THEREON
13                                       )
                                         )                 Date: January 12, 2021
14   JARED BREMER,                       )                 Time: 10:00 AM
                                         )                 Judge: Hon. Helena M. Barch-Kuchta
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, JARED BREMER, his

19   attorney of record, CAROL ANN MOSES, and Yosemite Legal Officer, SEAN O. ANDERSON

20   that the Status Conference in the above-captioned matter currently scheduled for December 15,
21   2020 at 10:00 AM be continued to January 12, 2021 at 10:00 AM.

22           The government has no objection.

23           Based on an incident that occurred November 1, 2019, a complaint was filed alleging that

24   Mr. Bremer committed the following acts: 18 U.S.C. § 113(a)(4) – within the special maritime

25   and territorial jurisdiction of the United States, assault by striking, beating or wounding, 36

26   C.F.R. § 2.10(b)(4) – create or sustain unreasonable noise between the hours of 10:00 PM and
27   6:00 AM, 36 C.F.R. § 2.34(a)(1) – engage in fighting, threatening or violent behavior, 36 C.F.R.

28   § 2.34(a)(2) – use language, an utterance or gesture, or engage in a display or act that was


     STIPULATION TO CONTINUE STATUS CONFERENCE
     TO JANUARY 12, 2021; ORDER THEREON                                                                 1
         Case 6:20-mj-00010-JDP Document 9 Filed 11/02/20 Page 2 of 3


 1   obscene, physically threatening or menacing, or done in a manner that was likely to inflict injury

 2   or incite an immediate breach of the peace, and 36 C.F.R. § 2.35(c) – under the influence of

 3   alcohol or a controlled substance to the degree that he may have been a danger to himself, another

 4   person or park resources.

 5           Defense Counsel has a conflict on the currently scheduled date with a separate matter’s

 6   trial in the Superior Court of California in Madera County. Defense Counsel respectfully requests

 7   additional time to complete her responsibilities in the Superior Court, so she can have ample time

 8   to review the case, confer with Mr. Bremer and provide him with the appropriate time and

 9   attention he and his case needs.

10           Mr. Bremer respectfully requests a continuance of his Status Conference in Case No.

11   6:20-mj-00010 from December 15, 2020 at 10:00 AM to January 12, 2021 at 10:00 AM.

12

13   Dated: November 2, 2020                              /s/ Carol Ann Moses
                                                          CAROL ANN MOSES
14                                                        Attorney for Defendant,
                                                          JARED BREMER
15

16

17   Dated: November 2, 2020                              /s/ Sean O. Anderson
                                                          SEAN O. ANDERSON
18                                                        Yosemite Legal Officer
19

20                                               ORDER
21           For good cause shown, the parties above joint request to continue the Status Conference in
22   Case No. 6:20-mj-00010 from December 15, 2020 at 10:00 AM to January 12, 2021 at 10:00 AM
23   is hereby accepted and adopted as the order of this Court.
24

25   IT IS SO ORDERED.

26       Dated:     November 2, 2020                          /s/ Helena   Barch-Kuchta             _
27                                                       UNITED STATES MAGISTRATE JUDGE

28


     STIPULATION TO CONTINUE STATUS CONFERENCE
     TO JANUARY 12, 2021; ORDER THEREON                                                                   2
         Case 6:20-mj-00010-JDP Document 9 Filed 11/02/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     STIPULATION TO CONTINUE STATUS CONFERENCE
     TO JANUARY 12, 2021; ORDER THEREON                                 3
